Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made by and between W&T
Offshore, Inc., a Texas corporation (the “Company”) and
                                 (“Key Employee”).

W I T N E S S E T H:

WHEREAS, the Company is desirous of employing Key Employee on the terms and
conditions, and for the consideration, hereinafter set forth and Key Employee is
desirous of being employed by the Company on such terms and conditions and for
such consideration.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Key Employee agree as follows:

ARTICLE 1: EMPLOYMENT AND DUTIES

1.1 Employment; Effective Date. Effective as of July 20, 2010 (the “Effective
Date”), and continuing for the period of time set forth in Article 2 of this
Agreement, Key Employee’s employment by the Company shall be subject to the
terms and conditions of this Agreement.

1.2 Positions. During the term of this Agreement, the Company shall employ Key
Employee in the position of                              of the Company, or in
any positions as may be delegated to Key Employee from time to time by the
Company.

1.3 Duties and Services. Key Employee agrees to serve in the position(s)
referred to in paragraph 1.2 and to perform diligently and to the best of his
abilities the duties and services appertaining to such positions, as well as
such additional duties and services as may be delegated to Key Employee from
time to time by the Company. Key Employee’s employment shall also be subject to
the policies maintained and established by the Company that are of general
applicability to the Company’s employees, as such policies may be amended from
time to time.

1.4 Other Interests. Key Employee agrees, during the period of his employment by
the Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of the Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of the Company, except with the consent of the Board of
Directors of Company (the “Board of Directors”). The foregoing notwithstanding,
the parties recognize and agree that Key Employee may engage in other business
activities that do not conflict with the business and affairs of the Company or
interfere with Key Employee’s performance of such Key Employee’s duties
hereunder, which shall be at the sole determination of the Board of Directors.

1.5 Duty of Loyalty. Key Employee acknowledges and agrees that Key Employee owes
a fiduciary duty of loyalty to act at all times in the best interests of the
Company. In keeping with such duty, Key Employee shall make full disclosure to
the Company of all business opportunities pertaining to the Company’s business
and shall not appropriate for Key Employee’s own benefit business opportunities
concerning the Company’s business.

ARTICLE 2: TERM AND TERMINATION OF EMPLOYMENT

2.1 Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ Key Employee for the period beginning on the Effective
Date and ending on the third anniversary of the Effective Date; provided,
however, that beginning on the first anniversary from the Effective Date, and on
each anniversary date thereafter, if this Agreement has not been terminated
pursuant to paragraph 2.2 or 2.3, then said term of employment shall
automatically be extended for an additional one-year period.

2.2 Company’s Right to Terminate. Notwithstanding the provisions of paragraph
2.1, the Company shall have the right to terminate Key Employee’s employment
under this Agreement at any time for any of the following reasons:

(i) upon Key Employee’s death; or



--------------------------------------------------------------------------------

(ii) upon Key Employee’s becoming incapacitated by accident, sickness, or other
circumstances which, in the opinion of a physician selected by the Company,
renders such Key Employee mentally or physically incapable of performing the
duties and services required of such Key Employee hereunder; or

(iii) for “Cause”, which shall mean Key Employee (A) has failed to perform in
any material respect the duties and responsibilities required of such Key
Employee hereunder in accordance with professional standards applicable to such
Key Employee’s position, provided that Key Employee has been notified in writing
of such failure and has been given a period of no less than 30 calendar days
following such notice to cure such failure (provided, further, no additional
cure periods are required where the failure becomes habitual), (B) has refused
to perform the material duties and responsibilities required of such Key
Employee hereunder, provided that Key Employee has been notified in writing of
such refusal and has been given a period of no less than 30 calendar days
following such notice to cure such refusal (provided, further, no additional
cure periods are required where the refusal becomes habitual), (C) has willfully
breached any material provision of this Agreement or any material corporate
policy maintained and established by the Company that is of general
applicability to the Company’s employees, (D) has willfully engaged in conduct
that such Key Employee knows or should know is materially injurious to the
Company or any of its affiliates, or (E) has been convicted of, or pleaded no
contest to, a crime involving moral turpitude or any felony, or (F) has engaged
in any act of serious dishonesty which adversely affects, or reasonably could in
the future adversely affect, the value, reliability, or performance of Key
Employee in a material manner; or

(iv) at any time for any other reason whatsoever, in the sole discretion of the
Company.

2.3 Key Employee’s Right to Terminate. Notwithstanding the provisions of
paragraph 2.1, Key Employee shall have the right to terminate such Key
Employee’s employment under this Agreement for any of the following reasons:

(i) for “Good Reason”, which shall mean, within sixty (60) days of and in
connection with or based upon (A) a material breach by the Company of any
material provision of this Agreement, , or (B) a reduction in Key Employee’s
base annual salary then in effect ; provided, however, that, prior to Key
Employee’s termination for Good Reason, Key Employee must give written notice to
the Company of any such breach or reduction and such breach or reduction
requirement must remain uncorrected for ten (10) days following such written
notice; or

(ii) at any time for any other reason whatsoever, in the sole discretion of Key
Employee.

2.4 Notice of Termination. If Company desires to terminate Key Employee’s
employment hereunder at any time prior to expiration of the term of employment
as provided in paragraph 2.1, it shall do so by giving written notice to Key
Employee that it has elected to terminate Key Employee’s employment hereunder
and stating the effective date and reason for such termination, provided that no
such action shall alter or amend any other provisions hereof or rights arising
hereunder. If Key Employee desires to terminate such Key Employee’s employment
hereunder at any time prior to expiration of the term of employment as provided
in paragraph 2.1, he shall do so by giving a thirty (30) day written notice to
the Company that he has elected to terminate such Key Employee’s employment
hereunder and stating the effective date and reason for such termination,
provided that no such action shall alter or amend any other provisions hereof or
rights arising hereunder.

2.5 Deemed Resignations. Any termination of Key Employee’s employment shall
constitute an automatic resignation of Key Employee as an officer of the Company
and each affiliate of the Company, and an automatic resignation of Key Employee
from the Board of Directors (if applicable) and from the board of directors of
any affiliate of the Company and from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which the Company or any affiliate holds an equity interest and with respect to
which board or similar governing body Key Employee serves as the Company’s or
such affiliate’s designee or other representative.



--------------------------------------------------------------------------------

ARTICLE 3: COMPENSATION AND BENEFITS

3.1 Base Salary. During the period of this Agreement, Key Employee shall receive
a minimum annual base salary of $                                        , as it
may be increased, but not decreased (said base annual salary from time to time
in effect, “Base Salary”). Key Employee’s annual Base Salary shall be paid in
accordance with the Company’s standard policy regarding payment of compensation
to employees but no less frequently than monthly.

3.2 Bonuses. Key Employee shall be eligible to participate in the Company’s
Amended and Restated Incentive Compensation Plan as approved from time to time
by the Compensation Committee of the Board of Directors in amounts to be
determined by the Compensation Committee based upon criteria established by the
Compensation Committee.

3.3 Other Perquisites. During such Key Employee’s employment hereunder, Key
Employee shall be afforded the following benefits as incidences of such Key
Employee’s employment:

(i) Business and Entertainment Expenses - Subject to the Company’s standard
policies and procedures with respect to expense reimbursement as applied to its
employees generally, the Company shall reimburse Key Employee for, or pay on
behalf of Key Employee, reasonable and appropriate expenses incurred by Key
Employee for business related purposes, including dues and fees to industry and
professional organizations and costs of entertainment and business development.

(ii) Vacation - Subject to the Company’s standard policies and procedures with
respect to vacation, during such Key Employee’s employment hereunder, Key
Employee shall be entitled to four (4) weeks of paid vacation each calendar year
(or such greater amount of vacation as provided to employees of the Company
generally under the Company’s standard policies and procedures) and to all
holidays provided to employees of the Company generally.

(iii) Other Company Benefits - Key Employee and, to the extent applicable, Key
Employee’s spouse, dependents and beneficiaries, shall be allowed to participate
in all benefits, plans and programs, including improvements or modifications of
the same, which are now, or may hereafter be, available to other employees of
the Company. Such benefits, plans and programs shall include, without
limitation, any profit sharing plan, thrift plan, health insurance or health
care plan, life insurance, disability insurance, pension plan, supplemental
retirement plan, vacation and sick leave plan, and the like which may be
maintained by the Company. The Company shall not, however, by reason of this
paragraph be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing, any such benefit plan or program, so long as such
changes are similarly applicable to employees generally.

ARTICLE 4: EFFECT OF TERMINATION AND CHANGE IN CONTROL ON COMPENSATION;
ADDITIONAL PAYMENTS

4.1 Defined Terms. For purposes of this Article 4, the following terms shall
have the meanings indicated:

“Base Amount” shall be the “base amount” of Key Employee’s annual compensation,
determined in accordance with Section 280(g) of the Code.

“Change in Control” means the occurrence of any of the following events:

(i) Any merger or consolidation that results in the voting securities of the
Company outstanding immediately prior thereto representing immediately
thereafter (either by remaining outstanding or by being converted into voting
securities of the surviving or acquiring entity) less than 50% of the combined
voting power of the voting securities of the Company or such surviving or
acquiring entity outstanding immediately after such merger or consolidation;

(ii) Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board;



--------------------------------------------------------------------------------

(iii) The acquisition by any one person, or more than one person acting as a
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
of beneficial ownership of any capital stock of the Company if, after such
acquisition, such person or group beneficially owns (within the meaning of Rule
13d-3 promulgated under the Exchange Act) 51% or more of either (A) the
then-outstanding shares of Stock of the Company (the “Outstanding Company
Stock”), or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). However, for purposes
of this subsection (iii), the following acquisitions shall not give rise to a
Change in Control event: (1) any acquisition directly from the Company, (2) any
acquisition by the Company, (3) any acquisition by any employee benefit plan (or
related trust ) sponsored or maintained by the Company or an affiliate, (4) any
acquisition resulting from an “employee buyout” where the Company’s employees,
whether through a formal employee stock ownership plan or a similar arrangement,
acquire the beneficial ownership of 51% or more of either the Outstanding
Company Stock or the Outstanding Company Voting Securities; (5) any acquisition
by any corporation pursuant to a transaction that results in all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Stock and Outstanding Company Voting Securities
immediately prior to such transaction beneficially owning, directly or
indirectly, more than 50% of the then-outstanding shares of Stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, respectively, of the resulting or
acquiring corporation in such transaction (which shall include, without
limitation, a corporation that as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such transaction, of the Outstanding Company Stock and
Outstanding Company Voting Securities, respectively, or (6) any acquisition by
the majority shareholder of the Company as of May 4, 2010, his wife, and/or
their descendants by blood or adoption (collectively, the “Majority Holders”);
spouses or surviving spouses of members of the Majority Holders; trusts for the
benefit of one or more members of the Majority Holders; entities controlled by
one or more members of the Majority Holders or foundations established by the
Majority Holders;

(iv) Any sale of all or substantially all of the assets of the Company; or

(v) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company (other than as a result of either an involuntary or
voluntary bankruptcy proceeding).

“Code” means the Internal Revenue Code of 1986, as amended.

“Date of Termination” means the date on which Key Employee incurs a “separation
from service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of
the Code and applicable administrative guidance issued thereunder.

“Health Coverage” means that if Key Employee is owed or paid Termination
Benefits under paragraphs 4.2, 4.3 or 4.4 and Key Employee elects to continue
coverage for such Key Employee or such Key Employee’s eligible dependents under
the Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), during the              month
period commencing on the date of Key Employee’s termination of employment from
the Company (the “Severance Period”), then throughout the Severance Period the
Company shall promptly reimburse Key Employee on a monthly basis for the
difference between the amount Key Employee pays to effect and continue such
coverage and the employee contribution amount that active senior employees pay
for the same or similar coverage under Company’s group health plans. Further, if
after the Severance Period Key Employee continues such Key Employee’s COBRA
coverage and Key Employee’s COBRA coverage terminates at any time during the
eighteen-month period commencing on the day immediately following the last day
of the Severance Period (the “Extended Coverage Period”), then the Company shall
provide Key Employee (and such Key Employee’s eligible dependents) with health
benefits substantially similar to those provided under its group health plans
for active employees for the remainder of the Extended Coverage Period at a cost
to Key Employee that is no greater than the cost of COBRA coverage; provided,
however, that the Company shall use its reasonable efforts so that such health
benefits are provided to Key Employee under one or more insurance policies (or
such other manner) so that reimbursement or payment of benefits to Key Employee
thereunder shall not result in taxable income to Key Employee. Notwithstanding
the preceding provisions of this paragraph, the Company’s obligation to
reimburse Key Employee during the Severance Period and to provide health
benefits to Key Employee during the Extended Coverage Period shall immediately
end if and to the extent Key Employee becomes eligible to receive health plan
coverage from a subsequent employer (with Key Employee being obligated hereunder
to promptly report such eligibility to the Company).



--------------------------------------------------------------------------------

“Incumbent Board” means the portion of the Board constituted of the individuals
who are members of the Board as of the Effective Date and any other individual
who becomes a director of the Company after the Effective Date and whose
election or appointment by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board.

“Termination Benefits” means a lump sum cash payment equal to              times
Key Employee’s Base Salary then in effect.

4.2 Termination By the Company. If Key Employee’s employment hereunder shall be
terminated by the Company prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefore, all
compensation and benefits to Key Employee hereunder shall terminate
contemporaneously with the termination of such employment; provided, however,
that, subject to paragraphs 4.4 and 4.6 below, if such termination shall be for
any reason other than those encompassed by paragraph 2.2(i), 2.2(ii), or
2.2(iii), then the Company shall provide Key Employee with the Termination
Benefits and Health Coverage. Subject to paragraphs 4.5 and 4.7, any lump sum
cash payment due to Key Employee pursuant to the preceding sentence shall be
paid to Key Employee sixty (60) calendar days following the date of Key
Employee’s Date of Termination (or if such day is not a business day, the first
business day thereafter).

4.3 Termination By Key Employee. If Key Employee’s employment hereunder shall be
terminated by Key Employee prior to expiration of the term provided in paragraph
2.1, then, upon such termination, regardless of the reason therefore, all
compensation and benefits to Key Employee hereunder shall terminate
contemporaneously with the termination of such employment; provided, however,
that, subject to paragraphs 4.4 and 4.6 below, if such termination occurs for
Good Reason, then the Company shall provide Key Employee with the Termination
Benefits and Health Coverage. Subject to paragraphs 4.5 and 4.7, any lump sum
cash payment due to Key Employee pursuant to this paragraph shall be paid to Key
Employee sixty (60) calendar days following the date of Key Employee’s Date of
Termination (or if such day is not a business day, the first business day
thereafter) .

4.4 Change in Control Benefits; Vesting. If Key Employee is employed by the
Company on the date upon which a Change in Control occurs, then the Company
shall provide Key Employee with the Termination Benefits, which benefits shall
be determined as if Key Employee’s employment by the Company terminated on the
date of such Change in Control; provided, however, that, if Key Employee is
entitled to Termination Benefits under paragraph 4.2 or 4.3 of this Agreement as
of the date of such Change in Control, then Key Employee shall not also be
entitled to additional Termination Benefits under this paragraph. Subject to
paragraphs 4.5 and 4.7, any lump sum cash payment due to Key Employee pursuant
to the preceding sentence shall be paid to Key Employee sixty (60) calendar days
following the date of the Change in Control (or if such day is not a business
day, the first business day thereafter). In addition, all forfeiture
restrictions on any Restricted Stock or Restricted Stock Units then held by Key
Employee pursuant to the Company’s Amended and Restated Incentive Compensation
Plan (subject to adjustment under the applicable Restricted Stock or Restricted
Stock Unit Agreement if the applicable performance period has passed at the time
of the Change in Control) shall automatically lapse as of the date of the Change
Control as to 100% of such outstanding unvested shares of Restricted Stock or
Restricted Stock Units. In the event the Change in Control occurs prior to the
time that the performance period under the applicable Restricted Stock or
Restricted Stock Unit Agreement has passed, all then outstanding unvested shares
of Restricted Stock or Restricted Stock Units shall vest. If Key Employee’s
employment hereunder shall be terminated by the Company under paragraph 4.2 for
any reason other than those encompassed by paragraph 2.2(i), 2.2(ii), or
2.2(iii) or by Key Employee for Good Reason under paragraph 4.3, all forfeiture
restrictions on any Restricted Stock or Restricted Stock Units held by Key
Employee pursuant to the Company’s Amended and Restated Incentive Compensation
Plan (including any Restricted Stock that may have been issued prior to
January 1, 2010) shall automatically lapse as to 100% of the then outstanding
unvested shares of Restricted Stock or Restricted Stock Units; provided,
however, with respect to any Restricted Stock shares or Restricted Stock Units
issued to Key Employee after January 1, 2010 pursuant to the Company’s Amended
and Restated Incentive Compensation Plan, then the restrictions on a number of
the shares of such Restricted Stock or Restricted Stock Units, subject to
adjustment under the applicable Restricted Stock or Restricted Stock Unit
Agreement if the applicable performance period has passed at the time such
employment is terminated, shall only lapse pro- rata as described below. Solely
for purposes of determining the number of shares or units which may lapse or
vest pursuant to this paragraph 4.4, the then outstanding Restricted Stock
shares or Restricted Stock Units issued on the same date (but as adjusted under
the applicable Restricted Stock or Restricted Stock Unit Agreement if the
applicable performance period has passed at the time such employment is
terminated) shall be divided in two portions, two-thirds ( 2/3) of the
Restricted Stock shares or Restricted Stock Units shall be the “Two-Year
Portion”; and the final one-third ( 1/3) of the Restricted Stock shares or
Restricted Stock Units shall be the “Three-Year Portion.” Following termination
of employment:

(i) restrictions will lapse on a number Restricted Stock shares or Restricted
Stock Units in the Two-Year Portion equal to the product of (A) the total number
of Restricted Stock shares or Restricted Stock Units subject to the Two-Year
Portion, times (B) a fraction, the numerator of which is the number of full
months (counting the month in which termination of employment occurs as a full
month), beginning with the first day of the first month of the year in which the
date of issuance occurs during which Key Employee was employed by the Company
and the denominator of which is 24; plus



--------------------------------------------------------------------------------

(ii) restrictions will lapse on a number of Restricted Stock shares or
Restricted Stock Units in the Three-Year Portion equal to the product of (A) the
total number of Restricted Stock shares or Restricted Stock Units subject to the
Three-Year Portion, times (B) a fraction, the numerator of which is the number
of full months (counting the month in which termination of employment occurs as
a full month), beginning with the first day of the first month of the year in
which the date of issuance occurs, during which Key Employee was employed by the
Company and the denominator of which is 36.

If employment with the Company is terminated prior to the time that the
performance period under the applicable Restricted Stock or Restricted Stock
Unit Agreement has passed, no portion of the Restricted Stock Units or
Restricted Stock will vest as a result of the termination of employment;
provided, however, if Key Employee is employed by the Company on the date upon
which a Change in Control occurs and the Change in Control occurs prior to the
time that the performance period under the applicable Restricted Stock or
Restricted Stock Unit Agreement has passed, all then outstanding unvested shares
of Restricted Stock or Restricted Stock Units shall vest.

If Key Employee’s employment hereunder shall be terminated by the Company under
paragraph 4.2 for any reason other than those encompassed by paragraph 2.2(i),
2.2(ii), or 2.2(iii) or by Key Employee for Good Reason under paragraph 4.3,
with respect to any outstanding Annual Incentive Awards granted Key Employee,
Key Employee will receive a pro-rata Award, calculated based on the number of
days during the Performance Period (for which such Award was granted) that Key
Employee was employed with the Company divided by the number of days in the
Performance Period for which such Award was granted (the “Pro-Rata Award”). Key
Employee will be paid in cash as soon as practicable after the date of
termination of employment following the review, analysis and certification of
all applicable items necessary to calculate the Pro-Rata Award, but in no event
later than the seventy fifth (75th) day following the date of termination of
employment; provided, however, that Key Employee must have been actively
employed with the Company for a minimum of ninety (90) days during the
Performance Period in order to be eligible for such Pro-Rata Award.

4.5 Section 409A. To the extent that any reimbursements pursuant to paragraph
3.3(i) or Health Coverage are taxable to the Key Employee, any reimbursement
payment due to the Key Employee pursuant to such provision shall be paid to the
Key Employee on or before the last day of the Key Employee’s taxable year
following the taxable year in which the related expense was incurred. The Key
Employee agrees to provide prompt notice to the Company of any such expenses
(and any other documentation that the Company may reasonably require to
substantiate such expenses) in order to facilitate the Company’s timely
reimbursement of the same. The reimbursements and benefits pursuant to paragraph
3.3(i) or Health Coverage are not subject to liquidation or exchange for another
benefit and the amount of such reimbursements and benefits that the Key Employee
receives in one taxable year shall not affect the amount of such reimbursements
or benefits that Key Employee receives in any other taxable year (except as
otherwise provided in Treasury Regulation § 1.409A-3(i)(1)(iv)(B)). It is
intended that any amounts payable under this Agreement and the Company’s and the
Key Employee’s exercise of authority or discretion hereunder shall comply with
and avoid the imputation of any tax, penalty or interest under Section 409A of
the Code. This Agreement shall be construed and interpreted consistent with that
intent.



--------------------------------------------------------------------------------

4.6 Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Key Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the benefits provided for in this Article,
together with any other payments and benefits which Key Employee has the right
to receive from the Company and its affiliates, would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), then the benefits
provided hereunder (beginning with any benefit to be paid in cash hereunder)
shall be either (1) reduced (but not below zero) so that the present value of
such total amounts and benefits received by Key Employee will be one dollar
($1.00) less than three times Key Employee’s Base Amount and so that no portion
of such amounts and benefits received by Key Employee shall be subject to the
excise tax imposed by Section 4999 of the Code or (2) paid in full, whichever
produces the better net after-tax position to Key Employee (taking into account
any applicable excise tax under Section 4999 of the Code and any other
applicable taxes). The determination as to whether any such reduction in the
amount of the benefits provided hereunder is necessary shall be made initially
by the Company in good faith. If a reduced benefit is provided hereunder in
accordance with clause (1) of the first sentence of this paragraph and through
error or otherwise that payment, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times Key
Employee’s Base Amount, then Key Employee shall immediately repay such excess to
the Company upon notification that an overpayment has been made.

4.7 Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of Termination Benefits under
paragraphs 4.1, 4.2, 4.3 or 4.4 hereof, Key Employee shall first execute a
release, in the form established by the Board of Directors, on or before the
50th calendar day following the Date of Termination or Change in Control, as
applicable, releasing the Board of Directors, the Company, and the Company’s
parent corporation, subsidiaries, affiliates, and their respective shareholders,
partners, officers, directors, employees, attorneys and agents from any and all
claims and from any and all causes of action of any kind or character including,
but not limited to, all claims or causes of action arising out of Key Employee’s
employment with the Company or its affiliates or the termination of such
employment, but excluding all claims to vested benefits and payments Key
Employee may have under any compensation or benefit plan, program or
arrangement, including this Agreement. In addition, the release shall
incorporate the obligations of Key Employee under paragraphs 4.11 and 4.12. The
performance of the Company’s obligations hereunder and the receipt of the
benefits provided under paragraphs 4.1, 4.2, 4.3 and 4.4 shall constitute full
settlement of all such claims and causes of action.

4.8 No Duty to Mitigate Losses. Key Employee shall have no duty to find new
employment following the termination of such Key Employee’s employment under
circumstances that require the Company to pay any amount to Key Employee
pursuant to this Article 4. Except to the extent Key Employee becomes eligible
to receive health plan coverage from a subsequent employer as provided in
paragraph 4.1 with respect to Health Coverage, any salary or remuneration
received by Key Employee from a third party for the providing of personal
services (whether by employment or by functioning as an independent contractor)
following the termination of such Key Employee’s employment under circumstances
pursuant to which this Article 4 apply shall not reduce the Company’s obligation
to make a payment to Key Employee (or the amount of such payment) pursuant to
the terms of this Article 4.

4.9 Liquidated Damages. In light of the difficulties in estimating the damages
for an early termination of Key Employee’s employment under this Agreement, the
Company and Key Employee hereby agree that the payments, if any, to be received
by Key Employee pursuant to this Article 4 shall be received by Key Employee as
liquidated damages.

4.10 Other Benefits. This Agreement governs the rights and obligations of Key
Employee and the Company with respect to Key Employee’s base salary and certain
perquisites of employment. Except as expressly provided herein, Key Employee’s
rights and obligations both during the term of such Key Employee’s employment
and thereafter with respect to stock options, restricted stock, incentive and
deferred compensation, life insurance policies insuring the life of Key
Employee, and other benefits under the plans and programs maintained by the
Company shall be governed by the separate agreements, plans and other documents
and instruments governing such matters.



--------------------------------------------------------------------------------

4.11 Confidential Information; Non-Disclosure.

(a) Key Employee acknowledges that the business of the Company is highly
competitive and that, in entering this Agreement, the Company promised to
provide Key Employee with access to Confidential Information relating to the
business of the Company. Key Employee acknowledges that this Confidential
Information constitutes a valuable, special and unique asset used by the Company
in its business to obtain a competitive advantage over competitors. Key Employee
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position. Key Employee agrees that Key Employee will
not, at any time during or after Key Employee’s employment with the Company,
make any unauthorized disclosure of any Confidential Information of the Company,
or make any use thereof, except in the carrying out of Key Employee’s employment
responsibilities to the Company. Key Employee also agrees to preserve and
protect the confidentiality of third party Confidential Information to the same
extent, and on the same basis, as the Company’s Confidential Information.

(b) For purposes hereof, “Confidential Information” includes business operations
and methods, existing and proposed investments and investment strategies,
seismic, well-log and other geologic and oil and gas operating and exploratory
data, financial performance, compensation arrangements and amounts (whether
relating to the Company or to any of its employees), contractual relationships,
business partners and relationships (including customers and suppliers),
marketing strategies and other confidential information that is regularly used
in the operation, technology and business dealings of the Company, regardless of
the medium in which any of the foregoing information is contained, so long as
such information is actually confidential and proprietary to the Company. The
term “Confidential Information” shall not include information which (i) is or
becomes a part of the public domain through no action or failure to act, whether
directly or indirectly, on the part of Key Employee or (ii) was lawfully
acquired by Key Employee subsequent to termination of employment from a source
that had the right to disseminate such information at the time it is acquired by
Key Employee.

4.12 Non-Competition and Non-Solicitation Obligations.

(a) In order to perform such Key Employee’s duties under this Agreement, the
Company shall provide Key Employee with, and give such Key Employee access to,
Confidential Information. Key Employee acknowledges and agrees that as an
executive officer of the Company, Key Employee will be provided with, and have
access to, significant Confidential Information after the execution of this
Agreement and Key Employee will be responsible for building and maintaining
business relationships and goodwill with current and future operating partners,
investors, partners and prospects on a personal level. Key Employee acknowledges
and agrees that this responsibility creates a special relationship of trust and
confidence between the Company, Key Employee and these persons or entities. Key
Employee also acknowledges that this creates a high risk and opportunity for Key
Employee to misappropriate significant Confidential Information, business
relationships and the goodwill existing between the Company and such persons.
Key Employee acknowledges and agrees that it is fair and reasonable for the
Company to take steps to protect itself from the risk of such misappropriation.

(b) Key Employee acknowledges and agrees that, in exchange for such Key
Employee’s agreement contained in this paragraph 4.12, Key Employee will receive
substantial, valuable consideration from the Company upon the execution of this
Agreement and during the course of this Agreement, including, (i) Confidential
Information and access to Confidential Information, (ii) compensation and other
benefits and (c) access to the Company’s prospects.

(c) To the extent that Key Employee is owed or paid Termination Benefits under
paragraphs 4.2, 4.3 or 4.4, during the Non-Compete Term (as defined below), Key
Employee will not, directly or indirectly, provide the same or substantially the
same services that Key Employee provides to the Company or any of its
subsidiaries to any Business Enterprise in the Market Area (as defined below).
This includes working as an agent, consultant, employee, officer, director,
partner or independent contractor or being a shareholder, member, joint venturer
or equity owner in, any such Business Enterprise; PROVIDED, HOWEVER, that the
foregoing shall not restrict Key Employee from holding up to 1% of the voting
power or equity of one or more Business Enterprises.



--------------------------------------------------------------------------------

(d) For purposes of hereof:

(i) “Business Enterprise” means any corporation, partnership, limited liability
company, sole proprietorship, joint venture or other business association or
entity engaged in the business of exploring for, developing, operating or
acquiring oil and gas properties;

(ii) “Market Area” means any geographic or market area in which the Company is
conducting or has conducted any material amount of oil and gas exploration and
production activities during the last two years of the Employment Term; and

(iii) “Non-Compete Term” means the period from the Effective Date to the date
ending                      consecutive months following the date of termination
of the Employment Term.

(e) During the Non-Compete Term, Key Employee will not, either directly or
indirectly, call on, solicit or induce any other employees or officers of the
Company to terminate such Key Employee’s employment, and will not assist any
other person or entity in such a solicitation; PROVIDED, HOWEVER, that with
respect to soliciting any employee or officer whose employment was terminated by
the Company or its affiliates, the foregoing restriction shall not apply.

(f) Key Employee acknowledges that the Confidential Information provided to Key
Employee pursuant to this Agreement, and the Company’s need to protect its
goodwill, gives rise to the Company’s interest in these restrictive covenants,
and that any limitations as to time, geographic scope and scope of activity to
be restrained defined herein are reasonable and do not impose a greater
restraint than is necessary to protect the goodwill or other business interest
of the Company. Key Employee further agrees that if, at some later date, a court
of competent jurisdiction determines that certain covenants do not meet the
criteria set forth in Tex. Bus. & Com. Code § 15.50(2), those covenants shall be
reformed by the court, pursuant to Tex. Bus. & Com. Code § 15.51(c), to the
least extent necessary to make them enforceable. Key Employee acknowledges and
recognizes that the enforcement of any of the provisions in this Agreement by
the Company will not interfere with Key Employee’s ability to pursue a proper
livelihood.

ARTICLE 5: MISCELLANEOUS

5.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company to:      

W&T Offshore, Inc.

Attn: Tracy W. Krohn

Nine Greenway Plaza, Suite 300

Houston, TX 77046

If to Key Employee to:   

Nine Greenway Plaza, Suite 300

Houston, TX 77046

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

5.2 Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Texas.



--------------------------------------------------------------------------------

5.3 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

5.4 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

5.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

5.6 Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other taxes as may be required pursuant to any law or
governmental regulation or ruling and all other normal employee deductions made
with respect to the Company’s employees generally.

5.7 Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

5.8 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

5.9 Affiliate. As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, the Company.

5.10 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, by merger or otherwise. Except
as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.

5.11 Term. This Agreement has a term co-extensive with the term of employment
provided in paragraph 2.1. Termination shall not affect any right or obligation
of any party that is accrued or vested prior to such termination.

5.12 Entire Agreement. Except as provided in (i) the written benefit plans and
programs referenced in paragraphs 3.2 and 3.3(iii) (and any agreements between
the Company and Key Employee that have been executed under such plans and
programs) and (ii) any signed written agreement hereafter executed by the
Company and Key Employee, this Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to employment of Key Employee by the Company. Without
limiting the scope of the preceding sentence, all understandings and agreements
preceding the date of execution of this Agreement (including any employment
agreement) and relating to the subject matter hereof (other than the agreements
described in clause (i) of the preceding sentence) are hereby null and void and
of no further force and effect. Any modification of this Agreement will be
effective only if it is in writing and signed by Key Employee and the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 2nd
day of August, 2010, to be effective as of the Effective Date.

 

W&T OFFSHORE, INC. By:  

/s/ Tracy W. Krohn

Name:   Tracy W. Krohn Title:   CEO   “COMPANY” By:  

 

Name:  

 

  “KEY EMPLOYEE”